DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Gehret (US 5,572,825 A) discloses a method of capturing pests (abstract), comprising: obtaining a trap (1, 2) having a first face (the top surface of the trap 2, fig. 2) and a second face (inner surface of base 3, fig. 2), the second face having an adhesive layer (7); locating the trap on a surface with the first face in contact therewith the surface (a side edge of the top surface of the trap 2 is in contact with the wall, fig. 5), wherein the trap assembly includes a plurality of sections selectively detachable from each other (traps 1, 2 are separated via perforation line 12, as shown in fig. 1).
Furthermore, Bost (US 5,572,825 A) teaches removing at least a portion of a detachable film cover (117) from the adhesive layer (fig. 3).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the detachable film cover is separable with the plurality of sections such that the detachable film cover may be independently removed from each section both prior to separation and after separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647